UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 ABDUL RAHIM ABDUL RAZAK AL                     )
 GINCO,                                         )
                                                )
                       Petitioner,              )
                                                )
               v.                               )      Civil Case No. 05-1310 (RJL)
                                                )
 BARACK H. OBAMA, et al.,                       )
                                                )
                       Respondents.             )


                                     FINAL JUDGMENT

       For the reasons set forth in the classified Memorandum Opinion entered this date,

and for the reasons set forth on the record at the hearing held on June 22, 2009, it is, this

Ll~f July, 2009, hereby
       ORDERED that Petitioner Abdulrahim Abdul Razak Al Ginco's petition for writ

of habeas corpus is GRANTED. It is further

       ORDERED that respondents are directed to take all necessary and appropriate

diplomatic steps to facilitate the release of petitioner Janko forthwith.

       SO ORDERED.



                                                    RICHAR         EON
                                                    United States District Judge